Citation Nr: 0619143	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  94-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for a left knee 
disability in excess of 10 percent for periods prior to 
November 17, 2002.

2.  Entitlement to an initial evaluation for a left knee 
disability in excess of 20 percent from August 24, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 

4.  Entitlement to service connection for a low back 
disability secondary to a service connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1970 to April 1976.  

This matter comes before the Board of Veterans' Appeals on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case has a long procedural history.  It was previously 
before the Board in July 1998, but was remanded for 
additional development.  After the development was completed 
and the appeal returned to the Board, an unfavorable decision 
for the increased evaluation claims was issued in August 
2002.  

The veteran appealed the August 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2003 order, the Court vacated the August 2002 decision 
and remanded the issues for further development.  As a 
consequence, the Board remanded all three issues for 
development.  The requested development has been completed, 
and the appeal has been returned to the Board for further 
review. 

The Board regrets the additional delay in this case, but 
finds that an additional remand is required for the reasons 
stated below.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in March 2006.  During the hearing, 
the representative noted that additional evidence would be 
forthcoming, accompanied by the appropriate waivers.  The 
additional evidence noted was received at the Board in May 
2006.  However, a waiver of review by the RO was not included 
with the new evidence.  It is clear from the record that the 
veteran and his representative were aware that the Board is 
unable to conduct a first review of this evidence without a 
waiver.  Since such a waiver has not been received, the Board 
must return the veteran's appeal to the RO for initial 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304(c).  

The Board notes that the additional evidence received at the 
Board consists of opinions as to the possibility of an 
etiological relationship between the veteran's service-
connected left knee disability and his low back disability.  
Although a VA examination of the veteran's back disability 
and an opinion pertaining to the relationship between the 
left knee disability and the low back disability was obtained 
in August 2004, the Board notes that this opinion was 
rendered without an opportunity to review evidence related to 
the veteran's automobile accidents in 1999 or 2001, and 
without a chance to review the opinions received at the Board 
in May 2001.  Therefore, the Board finds that the veteran 
should be scheduled for another VA examination of his back 
with a view to obtaining an additional opinion based upon a 
review of the entire record. 

At the March 2006 hearing, the veteran testified that his 
left knee disability had increased in severity since his last 
VA examination of the left knee for rating purposes.  
Therefore, the Board is obligated to schedule an additional 
examination of this disability to ascertain its current level 
of severity.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Furthermore, the veteran testified that he has been told by 
his private doctor that replacement of his left knee with an 
artificial joint would be required.  The most recent private 
treatment records contained in the claims folder are over two 
years old.  The Board finds that an attempt must be made to 
obtain the most recent records and associate them with the 
claims folder.  

The veteran testified at the March 2006 hearing that he was 
to undergo an examination for his heart disability the 
following day, and that this information would include 
findings pertinent to his service connected hypertension.  A 
copy of the results of this examination is not contained in 
the claims folder.  The Board finds that an attempt must be 
made to obtain the report of any examination.  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
knee disability, low back disability, and 
hypertension since 2004.  After securing 
the necessary release, the RO/AMC should 
obtain these records.  The RO/AMC should 
make a particular effort to obtain:  1) 
All private records from Doctors 
Bahadori, Linehan, and Davidson dated 
from June 2004 to the present and that 
have not been previously obtained, and; 
2) The report of the cardiovascular 
examination that was to be conducted in 
March 2006.  Finally, all VA treatment 
records pertaining to the treatment of 
the veteran's service-connected 
disabilities subsequent to August 2005 
should be obtained and associated with 
the claims folders.  

2.  After all records have been obtained 
in response to the requests in paragraph 
(1), the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left knee 
disability and his low back disability.  
All indicated tests and studies should be 
completed.  The claims folders should be 
made available to the examiner for review 
before the examination.  Objective 
evidence of pain, incoordination, excess 
fatigability, and weakness of the left 
knee should be noted, and an attempt to 
quantify any additional disability due to 
these factors should be made.  After the 
completion of the examination and review 
of the medical evidence contained in the 
claims folders, the examiner should state 
whether it is at least as likely as not 
the veteran's service-connected left knee 
disability caused, or aggravates, a 
chronic low back disability.  The 
examiner's attention is invited to the 
private medical records pertaining to the 
veteran's automobile accidents in 1999 
and 2001, as well as the opinions 
received from Dr. Bahadori and Dr. 
Cherrick in May 2006.  The reasons and 
bases for any opinion expressed should be 
included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case showing 
consideration of all evidence submitted 
since the May 2005 supplemental statement 
of the case, including the evidence 
received at the Board in May 2006, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



